The only evidence directly connecting the defendant with the offense charged (hog stealing) was the testimony of an accomplice, and that testimony was not sufficiently corroborated by the other evidence or circumstances of the case.
                         DECIDED APRIL 12, 1941.
John Smith was charged in the indictment with stealing "a black fattening hog" on December 20, 1939. He was convicted. His motion for new trial, embracing only the general grounds, was overruled, and he excepted. His accomplice testified that he and Smith went to the field of the owner of the hog, and that Smith shot the hog with a rifle; that they carried it to Smith's house, cleaned it, and divided the meat between them; that he and Smith lived on the owner's place, and that the hog killed by Smith was a "black barrow hog." The owner of the missing hog testified that it was a "sow," and that he "last saw the hog the last part of November or the first part of December." The only other witness was the brother-in-law of the accomplice. He testified that on the first Saturday in November, last year (1939), he saw the defendant and Young (the accomplice) coming from the defendant's house *Page 2 
and going toward the field where the prosecutor's hogs were kept, and that the defendant had a rifle and the accomplice had a hatchet. In our opinion the testimony of the accomplice was not sufficiently corroborated by the other evidence or by the circumstances of the case; and the defendant's conviction was contrary to law and the evidence.
Judgment reversed. MacIntyre and Gardner, JJ., concur.